DILLON. Circuit Judge.
As the same business was carried on in the same place by Glab, and not elsewhere by either partner; as no new member, was introduced into the firm on the dissolution; as there is no express requirement in such a case that a new license shall be taken out by the successor, guided by the provision that “any number of persons doing business as a firm at any one place, shall be required to pay but one special tax” (Rev. St. § 3234); and by the spirit of the analogous cases as to succession in business provided for by section 3241, and influenced by the consideration that the government received its revenue on this business in this place for a year, and is not therefore deprived of any revenue in fact, and that within the limitations of this case no door is open for fraud, I am of opinion that, upon the special facts, the judgment of the district court was right. Affirmed.